SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1286
KA 13-01188
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

SALVATORE A. PIERRE, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (STEPHANIE LAMARQUE OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (DAVID A. HERATY OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County
(Christopher J. Burns, J.), rendered April 18, 2013. The judgment
convicted defendant, upon his plea of guilty, of burglary in the third
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: In appeal Nos. 1 and 2, defendant appeals from
separate judgments convicting him upon his pleas of guilty of burglary
in the third degree (Penal Law § 140.20). Both pleas were entered
during a single plea proceeding during which defendant waived his
right to appeal. Defendant contends in each appeal that the waiver of
the right to appeal does not bar his challenge to the sentence. We
conclude that the record establishes that defendant knowingly,
voluntarily and intelligently waived the right to appeal (see
generally People v Lopez, 6 NY3d 248, 256), and that valid waiver
encompasses his challenge in each appeal to the severity of the
sentence (see generally People v Lococo, 92 NY2d 825, 827; People v
Hidalgo, 91 NY2d 733, 737).




Entered:    January 2, 2015                        Frances E. Cafarell
                                                   Clerk of the Court